Citation Nr: 1429074	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.

3.  Entitlement to a rating in excess of 10 percent for left shoulder tendonitis.

4.  Entitlement to a rating in excess of 10 percent for chronic thoracolumbar strain and discogenic narrowing L5-S1.

5.  Entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities.

6.  Entitlement to a compensable rating for onychomycosis of the bilateral feet.

7.  Entitlement to an effective date prior to May 16, 2007, for the grant of service connection for right shoulder tendonitis.  

8.  Entitlement to an effective date prior to September 6, 2011, for a rating of 10 percent for chronic thoracolumbar strain and discogenic narrowing L5-S1.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1999, and from January 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Los Angeles, California RO now maintains original jurisdiction over the appeal.

The Veteran appeared and testified at a personal hearing in September 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Previously, the Board denied, in pertinent part, the issue of entitlement to an initial rating in excess of 10 percent for a cervical spine disorder.  In November 2013, the Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision, and remanded the matter to the Board for further consideration.

The issues other than entitlement to an initial rating in excess of 10 percent for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2014 submission, the Veteran indicated that he desired to withdraw his appeal of the issue entitlement to an initial rating in excess of 10 percent for a cervical spine disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial rating in excess of 10 percent for a cervical spine disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In May 2014, the Veteran submitted a letter to the Board indicating that he no longer wished to pursue his appeal for entitlement to an initial rating in excess of 10 percent for a cervical spine disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for a cervical spine disorder is dismissed. 


REMAND

In July 2012, the RO issued a decision that granted service connection for right shoulder tendonitis, granted an increased rating for a lumbar spine disability, and denied claims for increased ratings for left shoulder tendonitis and onychomycosis of the bilateral feet.  Through his attorney, the Veteran submitted a July 2013 notice of disagreement (NOD) with "all aspects of this decision to include the percentages and the effective dates assigned."  To date, the RO has not issued a statement of the case (SOC).  

When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As no SOC has been issued, an appeal of those issues is not ready to be perfected.  An SOC must be issued on remand.

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate steps to issue the Veteran an SOC addressing the issues of (1) entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis; (2) entitlement to a rating in excess of 10 percent for left shoulder tendonitis; (3) entitlement to a rating in excess of 10 percent for chronic thoracolumbar strain and discogenic narrowing L5-S1; (4) entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities; (5) entitlement to a compensable rating for onychomycosis of the bilateral feet; (6) entitlement to an effective date prior to May 16, 2007, for the grant of service connection for right shoulder tendonitis; and (7) entitlement to an effective date prior to September 6, 2011, for a rating of 10 percent for chronic thoracolumbar strain and discogenic narrowing L5-S1.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issues, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the appeal in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


